Citation Nr: 0639816	
Decision Date: 12/26/06    Archive Date: 01/05/07

DOCKET NO.  04-40 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease.

2.  Entitlement to service connection for atrial 
fibrillation.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for erectile 
dysfunction.

5.  Entitlement to service connection for depression.

6.  Entitlement to service connection for inguinal hernia.

7.  Entitlement to service connection for the residuals of 
pneumonia.

8.  Entitlement to service connection for asthma.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from July 1967 
to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision, in part, denied 
service connection for the disabilities indicated above.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran in the present case is a physician.  During 
active service he served as an Army Medical Doctor in 
Vietnam.  The veteran has asserted that the disabilities for 
which he claims service connection are related to his two 
years of active military service over three decades ago.  He 
has submitted medical treatment records related to post-
service treatment for these disabilities.  

The veteran has not been accorded VA Compensation and Pension 
examinations for his claimed disabilities.  In view of the 
opinions expressed by the veteran as a physician, 
examinations appear to be warranted.

The United States Court of Appeals for Veterans Claims has 
held that, when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. 
App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for an 
examination for cardiovascular 
disabilities.  The report of examination 
should include a detailed account of all 
manifestations of cardiovascular symptoms 
found to be present, and should provide a 
diagnosis of any current cardiovascular 
disorders found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner is requested to 
provide an opinion as to whether there is 
at least a 50 percent probability or 
greater that any current cardiovascular 
disorder is related to the veteran's 
active military service.  The claims 
folder must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide a complete rationale for 
all conclusions reached.

2.  The veteran should be scheduled for 
an examination for respiratory 
disorders.  The report of examination 
should include a detailed account of 
all manifestations of respiratory 
symptoms found to be present, and 
should provide a diagnosis of any 
current respiratory disorders found to 
be present.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior 
to completion of the report.  The 
examiner should provide opinions as to 
the following:

*	Does the veteran have a current 
diagnosis of asthma?

*	Did the veteran's childhood asthma 
undergo an increase in severity 
during service beyond the natural 
progress of the disease 

*	Is there any residual disability 
resulting from the veteran's in-
service instance of lower left 
lobe pneumonia?  

*	Is the veteran's sleep apnea 
related to his military service?

The claims folder must be made 
available and reviewed by the examiner 
in conjunction with the examination.  
The examining physician should provide 
complete rationale for all conclusions 
reached.

3.  The veteran should be scheduled for an 
examination for psychiatric disorders.  
The report of examination should include a 
detailed account of all manifestations of 
psychiatric symptoms found to be present.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  The examiner is requested to 
indicate if the veteran has a current 
diagnosis of a psychiatric disability, and 
if so, whether there is at least a 
50 percent probability or greater that any 
current psychiatric disorder is related to 
the veteran's military service.  The 
claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

4.  The veteran should be scheduled for 
examination(s) for hernia and 
genitourinary disorders.  The report of 
examination should include a detailed 
account of all manifestations of hernia 
and erectile dysfunction symptoms found to 
be present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner is 
requested to indicate if the veteran has a 
current diagnosis of hernia and/or 
erectile dysfunction, and if so, provide 
an opinion as to whether there is at least 
a 50 percent probability or greater that 
any current hernia and/or erectile 
disorder is related to the veteran's 
military service.  The claims folder and a 
copy of this remand must be made available 
and reviewed by the examiner in 
conjunction with the examination.  The 
examining physician should provide 
complete rationale for all conclusions 
reached.

5.  Following the above, the RO should 
readjudicate the veteran's claims for 
service connection.  If any benefit sought 
on appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



